DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 8 and 10 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US PgPub No. 2013/0155309). 
Regarding claim 1, Hill teaches a imaging apparatus (figures 1 – 3 and 6; camera)  comprising: an image capturing unit (figure 3 item 350 in primary camera); a shutter button with which to give an image capturing instruction (paragraphs 0003 – 0004, 0016, 0033 – 0034, and 0036 also figure 1 items 140 and/or item 150; a shutter button with which to give an image capturing instruction); a specific operation member (figures 1 - 3 item 130); and at least one memory and at least one processor (figure 3 items 360 – 370 also figure 6) which function as: a reception unit configured to receive a line-of-sight input that is an input of a position based on a line of sight of a user (paragraphs 0024 - 0028 item 320; a 

Regarding claim 2, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, according to the specific operation performed on the shutter button, a tracking target as the specified position is determined based on the line-of-sight position at a time when the predetermined operation is performed (figure 5; wherein the control unit performs control so that, according to the specific operation performed on the 

Regarding claim 3, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, while the specific operation on the shutter button is not being performed, the specified position is displayed at a position based on the line-of-sight position, and the specified position is moved according to movement of the line-of-sight position (figure 5; wherein the control unit performs control so that, while the specific operation on the shutter button is not being performed, the specified position is displayed at a position based on the line-of-sight position, and the specified position is moved according to movement of the line-of-sight position).

Regarding claim 4, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, while the specific operation on the shutter button is being performed, a first indicator different from a second indicator indicating the specified position is displayed at a position based on the line-of-sight position (figures 4-5 change region of interest locations; wherein the control unit performs control so that, while the specific operation on the shutter button is being performed, a first indicator different from a second indicator indicating the specified position is displayed at a position based on the line-of-sight position).

Regarding claim 5, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein, in a state where a user is holding a grip portion of the imaging apparatus with a right hand, the specific operation member is arranged on an opposite side of an object side, also on a side where the shutter button is arranged with respect to a center position of a surface on the opposite side, and also on a side where the grip portion is arranged (figure 1 when user holds with right hand, wherein, in a state where a user is holding a grip portion of the imaging apparatus with a right hand, the specific operation member is arranged on an opposite side of an object side, also on a side where the shutter button is arranged with respect to a center position of a surface on the opposite side, and also on a side where the grip portion is arranged).

Regarding claim 6, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the specific operation member is arranged at a position where the specific operation member can be operated with a finger of the same hand as a finger performing the specific operation on the shutter button (figure 1 when user holds with right hand, wherein the specific operation member is arranged at a position where the specific operation member can be operated with a finger of the same hand as a finger performing the specific operation on the shutter button).

claim 7, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the specific operation member is any one of an operation member with which to give an instruction to perform an autofocus (AF) operation, an operation member with which to give an instruction to fix an exposure state, an operation member with which to give an instruction to stop down a lens with a set stop value, and an operation member configured to be operated and pressed in eight directions (abstract and paragraphs 0013 – 0015 and 0021; operation member with which to give an instruction to perform an autofocus (AF) operation).

Regarding claim 8, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button (figure 1 item 140 and paragraphs 0033 - 0034; wherein the specific operation on the shutter button is at least either a half press on the shutter button or a full press on the shutter button).

Regarding claim 10, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the specified position is a specified position in a focus detection region (figure 4 item 410; wherein the specified position is a specified position in a focus detection region).

claim 11, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, in a first mode where the specified position tracks a specific object, in a case where the predetermined operation on the specific operation member is performed, the specified position is moved based on the line-of-sight position, and wherein the control unit performs control so that, in a second mode where the specified position does not track the specific object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not moved based on the line-of-sight position (paragraphs 0030 and figures 4 - 5; tracking person wherein the control unit performs control so that, in a first mode where the specified position tracks a specific object, in a case where the predetermined operation on the specific operation member is performed, the specified position is moved based on the line-of-sight position, and wherein the control unit performs control so that, in a second mode where the specified position does not track the specific object, even in a case where the predetermined operation on the specific operation member is performed, the specified position is not moved based on the line-of-sight position).

Regarding claim 12, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the specified position displayed at a time when the predetermined operation on the specific operation member is performed, the specified position is not moved based on the line-of-sight position of the line-of-sight input 

Regarding claim 13, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is moved to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member (paragraphs 0030 and figures 4 - 5; tracking person wherein a recognition unit configured to recognize an object in an image captured by the image capturing unit, wherein the control unit performs control so that, in a case where the line-of-sight position is within a predetermined range including the object recognized by the recognition unit, the specified position is moved to the object recognized by the recognition unit according to the predetermined operation performed on the specific operation member).

claim 14, as mentioned above in the discussion of claim 13, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, in a case where the line-of-sight position is not within the predetermined range including the object recognized by the recognition unit, the specified position is not moved based on the line-of-sight position of the line-of-sight input regardless of the predetermined operation performed on the specific operation member (paragraphs 0030 and figures 4 - 5; tracking person wherein the control unit performs control so that, in a case where the line-of-sight position is not within the predetermined range including the object recognized by the recognition unit, the specified position is not moved based on the line-of-sight position of the line-of-sight input regardless of the predetermined operation performed on the specific operation member).

Regarding claim 15, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, in a case where the specified position is moved to a position based on the line-of-sight input, the specified position is moved to the position based on the line-of-sight input regardless of a distance between the specified position and the line- of-sight position (figure 5; wherein the control unit performs control so that, in a case where the specified position is moved to a position based on the line-of-sight input, the specified position is moved to the position based on the line-of-sight input regardless of a distance between the specified position and the line- of-sight position).

claim 16, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches wherein the control unit performs control so that, in a case where a condition that an amount of movement of a position where the line-of-sight input is detected within a predetermined time is less than or equal to a predetermined threshold is satisfied, the specified position based on the line- of-sight input is displayed on a display unit (figure 5; wherein the control unit performs control so that, in a case where a condition that an amount of movement of a position where the line-of-sight input is detected within a predetermined time is less than or equal to a predetermined threshold is satisfied, the specified position based on the line- of-sight input is displayed on a display unit).

Regarding claim 17, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  Additionally, Hill teaches a viewfinder (abstract; viewfinder); and a display unit in the viewfinder, wherein the reception unit receives a line-of-sight input based on the line of sight of the user viewing the display unit in the viewfinder (abstract and paragraphs 0013, 0036, and 0053 – 0055; a display unit in the viewfinder, wherein the reception unit receives a line-of-sight input based on the line of sight of the user viewing the display unit in the viewfinder).

Regarding claim 18, Hill teaches a method for controlling an imaging apparatus (figure 5 also figures 1 – 3 and 6; camera) including: an image capturing unit (figure 3 item 350 in primary camera); a shutter button with which to give an image capturing instruction (paragraphs 0003 – 0004, 0016, 0033 – 0034, and 0036 also figure 1 items .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PgPub No. 2013/0155309) in view of Walker (US PgPub No. 2004/0174434).
Regarding claim 9, as mentioned above in the discussion of claim 1, Hill teaches all of the limitations of the parent claim.  
However, Hill fails to teach wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured, the specified position is moved based on the line-of-sight position of the line-of-sight input. Walker, on the other hand teaches wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit 
More specifically, Walker teaches wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured, the specified position is moved based on the line-of-sight position of the line-of-sight input (paragraphs 0300 – 0304, 0632, and 0692; wherein the control unit performs control so that, while the shutter button is full-pressed, images are continuously captured using the image capturing unit, and wherein the control unit performs control so that, in a case where the predetermined operation on the specific operation member is performed while images are being continuously captured, the specified position is moved based on the line-of-sight position of the line-of-sight input).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Walker with the teachings of Hill because in at least paragraph 0023 Walker teaches that the system improves quality of images thereby improving Hill processing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stavely (US PgPub No. 2004/0212712) teaches eye gaze tracking in camera.
Singh (US PgPub No. 2007/0081090) teaches eye gaze tracking in camera.
Kalinli (US PgPub No. 2012/0146891) teaches eye gaze tracking in camera.
Ackerman (US PgPub No. 2015/0003819) teaches eye gaze tracking in camera.
Thorn (US PgPub No. 2016/0291690) teaches eye gaze tracking in camera.
MCMILLAN (US PgPub No. 2019/0158713) teaches eye gaze tracking in camera.
Bar-Zeev (US Patent No. 9,690,099) teaches eye gaze tracking in camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/02/2022